DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 8/13/2021 is acknowledged.  
3.	Claims 2-5, 7-10, 13-19, 23, 24 and 26 have been cancelled.
4.	Claims 1, 6, 11, 12, 20-22, 25, 27 and 28 are pending in this application.
5.	Claims 11, 22, 25, 27 and 28 are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  
6.	Applicant elected without traverse of Group 1 (claims 1-13 and 17-19) and elected exendin-4 conjugate as species of conjugate comprising a physiologically active protein or peptide; polyethylene glycol (PEG) as species of linker; Fc region/PEG as species of carrier/non-peptidyl polymer; and 27th lysine residue as species of internal residue in the reply filed on 9/26/2017. 
	Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 1, 6, 11, 12, 20-22, 25, 27 and 28 are drawn to a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound, comprising binding a carrier to a non-terminal, internal lysine residue of the physiologically active protein or peptide to obtain a conjugate of the physiologically active protein or peptide and the carrier, and obtaining a purified conjugate of the physiologically active protein or peptide and the carrier, wherein the physiologically active protein or peptide and the carrier are bound via a non-peptidyl linker coupled to the non-terminal internal lysine residue of the physiologically active protein or peptide; 
	Please note: exendin-4 conjugate as the elected species of conjugate comprising a physiologically active protein or peptide does not read on any of the pending claims.  

Withdrawn Objections and Rejections
7.	Objection to claim 22 is hereby withdrawn in view of claim 22 is withdrawn from consideration due to Applicant’s amendment to the claim.8.	Rejection to claims 1, 6, 11, 12, 20 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection to claim 11 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Rejection to claims 1, 6, 11, 12, 20 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is hereby withdrawn in view of Applicant’s amendment to the claim. 
11.	Rejection to claims 1, 6, 11, 12, 20-22, 25, 27 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (US 2010/0105877 A1, cited and enclosed in the previous office actions), and as evidenced by Sørensen et al (Alcohol Clin Exp Res, 2016, 40, pages 2247-2252, cited and enclosed in the previous office action) is hereby withdrawn in view of Applicant’s amendment to the claim. 
 US patent 10660940 B2, co-pending Application No. 14/383334, co-pending Application No. 16/041263 and co-pending Application No. 16/466500 are hereby withdrawn.

Maintained/Revised Objections
13.	(Revised due to Applicant's amendment to the claim) Claim 1 remains objected to for the following minor informality: Claim 1 recites the terms "a non-terminal, internal lysine residue" and "the non-terminal internal lysine residue".  Applicant is suggested to amend these recitations as "an internal lysine residue" and "the internal lysine residue".
	Furthermore, Applicant is suggested to amend claim 1 as “…wherein the physiologically active protein or peptide is an exendin-4 derivative in which the alpha carbon of the N-terminal histidine residue of exendin-4 is deleted…wherein the binding reaction between the non-peptidyl linker and the exendin-4 derivative is conducted at pH of 7.5-9.0…”.
	In addition, claim 1 contains the acronyms “CH2” and "CH3".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., heavy chain constant region 2 (CH2).  The abbreviations can be used thereafter.
Response to Applicant's Arguments
14.	Applicant fails to address all the minor issues in claim 1; and Applicant's amendment to claim introduces additional minor issue into claim 1.  Therefore, claim 1 remains objected.

New Rejections
Claim Rejections - 35 U.S.C. § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 6, 12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2010/0105877 A1, cited and enclosed in the previous office actions).
The instant claims 1, 6, 12, 20 and 21 are drawn to a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound, comprising binding a carrier to a non-terminal, internal lysine residue of the physiologically active protein or peptide to obtain a conjugate of the physiologically active protein or peptide and the carrier, and obtaining a purified conjugate of the physiologically active protein or peptide and the carrier, wherein the physiologically active protein or peptide and the carrier are bound via a non-peptidyl linker coupled to the non-terminal internal lysine residue of the physiologically active protein or peptide; wherein the conjugate inhibits the mechanism in which the physiologically active protein or peptide acts as an antigen; wherein the physiologically active protein or peptide is an exendin-4 derivative in which alpha carbon of N-terminal histidine residue of exendin-4 is deleted; wherein the carrier is an immunoglobulin Fc region comprising a CH2 domain, a CH3 domain and immunoglobulin hinge region; wherein the binding reaction between the non-peptidyl linker and exendin-4 derivative is conducted at pH of 7.5-9.0, and wherein the decreasing immunogenicity comprises inhibiting antibody production reaction.
Song et al teach a method of preparing imidazo-acetyl exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, comprising the steps of binding immunoglobulin Fc region via PEG to lysine at position 27 (an internal lysine residue) of imidazo-acetyl exendin-4 (CA-exedine-4), and obtaining a purified CA-exendin-4(Lys27)-PEG-th lysine residue as the elected species of internal residue.  The method of preparing imidazo-acetyl exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate in Song et al meets the limitations of the active method steps, the physiologically active protein or peptide, the non-peptidyl linker, the non-terminal internal lysine residue of the physiologically active protein or peptide, and the reaction condition recited in instant claim 1; and the limitations of instant claims 6 and 12.   
Song et al further teach a method of preparing exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, comprising the steps of binding immunoglobulin Fc region via PEG to lysine at position 27 (an internal lysine residue) of exendin-4, and obtaining a purified exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, for example, page 7, Example 1; and page 8, Example 3.  The exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate in Song et al reads on exendin-4 conjugate as the elected species of conjugate comprising a physiologically active protein or peptide; PEG as the elected species of linker; Fc region/PEG as the elected species of carrier/non-peptidyl polymer; and 27th lysine residue as the elected species of internal residue.  

However, Song et al explicitly teach that "The term "immunoglobulin Fc region" as used herein, refers to the heavy-chain constant region 2 (CH2) and the heavy-chain constant region 3 (CH3) of an immunoglobulin, and not the variable regions of the heavy and light chains, the heavy-chain constant region 1 (CH1) and the light chain constant region 1 (CL1) of the immunoglobulin. It may further include a hinge region at the heavy-chain constant region"; and an immunoglobulin Fc region comprising a CH2 domain, a CH3 domain and an immunoglobulin hinge region, for example, page 4, paragraph [0049].
Therefore, in view of the teachings of Song et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a method of preparing imidazo-acetyl exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, comprising the steps of binding immunoglobulin Fc region via PEG to lysine at position 27 (an internal lysine residue) of imidazo-acetyl exendin-4 (CA-exedine-4), and obtaining a purified CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, wherein the immunoglobulin Fc 
With regards to the preamble "a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound" recited in instant claim 1, this is a result-oriented limitation.  In the instant case, the method developed above comprises the same active method steps and the same active components as the method recited in instant claim 1.  Therefore, the method developed above is "a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound" recited in instant claim 1 (see MPEP § 2111.02).  
Furthermore, with regards to the limitations “wherein the conjugate inhibits the mechanism in which the physiologically active protein or peptide acts as an antigen” and "wherein the decreasing immunogenicity comprises inhibiting antibody production reaction" recited in instant claim 1 and the limitations of instant claims 20 and 21, the CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate in Song et al is identical to the CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate disclosed in Examples 3 and 5-9 in instant specification (see pages 23, 24 and 26-33 of instant specification).  And as evidenced by instant specification, the CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate inherently inhibits the mechanism in which the physiologically active peptide CA-exendin-4 acts as an antigen, decreases immunogenicity of CA-exendin-4 as compared to that of CA-exendin-4 to which a carrier is not bound, and inhibits T cell proliferation, secretion of interleukin-2 and antibody production reaction (see Tables 2-6 prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  And, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
In view of the teachings of Song et al as a whole, one of ordinary skilled in the art would have been motivated to a method of preparing imidazo-acetyl exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, comprising the steps of binding immunoglobulin Fc region via PEG to lysine at position 27 (an internal lysine residue) of imidazo-acetyl exendin-4 (CA-exedine-4), and obtaining a purified CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, wherein the immunoglobulin Fc region comprises a CH2 domain, a CH3 domain and immunoglobulin hinge region, and wherein the binding reaction between CA-exedine-4 and PEG is conducted at pH 7.5, because Song et al explicitly teach that "The term "immunoglobulin Fc region" as used herein, refers to the heavy-chain constant region 2 (CH2) and the heavy-chain constant region 3 (CH3) of an 
In view of the teachings of Song as a whole, a person of ordinary skilled in the art would have reasonable expectation of success in developing a method of preparing imidazo-acetyl exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, comprising the steps of binding immunoglobulin Fc region via PEG to lysine at position 27 (an internal lysine residue) of imidazo-acetyl exendin-4 (CA-exedine-4), and obtaining a purified CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, wherein the immunoglobulin Fc region comprises a CH2 domain, a CH3 domain and immunoglobulin hinge region, and wherein the binding reaction between CA-exedine-4 and PEG is conducted at pH 7.5.  

Maintained/Revised Rejections
Obviousness Double Patenting 
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

19.	(Revised due to Applicant’s amendment to the claim) Claims 1, 6, 12, 20 and 21 remain rejected on the ground of nonstatutory obviousness-type double patenting as 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant claims 1, 6, 12, 20 and 21, one would necessarily achieve the claimed invention of claims 18-20 of US patent 8476230 B2 in view of Song et al, and vice versa. 
20.	Instant claims 1, 6, 12, 20 and 21 are drawn to a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound, comprising binding a carrier to a non-terminal, internal lysine residue of the physiologically active protein or peptide to obtain a conjugate of the physiologically active protein or peptide and the carrier, and obtaining a purified conjugate of the physiologically active protein or peptide and the carrier, wherein the physiologically active protein or peptide and the carrier are bound via a non-peptidyl linker coupled to the non-terminal internal lysine residue of the physiologically active protein or peptide; wherein the conjugate inhibits the mechanism in which the physiologically active protein or peptide acts as an antigen; wherein the physiologically active protein or peptide is an exendin-4 derivative in which alpha carbon of N-terminal histidine residue of exendin-4 is deleted; wherein the carrier is an immunoglobulin Fc region comprising a CH2 domain, a CH3 domain and immunoglobulin hinge region; wherein the binding reaction between the non-peptidyl linker and exendin-4 derivative is conducted at pH of 7.5-9.0, and wherein the decreasing immunogenicity comprises inhibiting antibody production reaction.

22.	The difference between the method recited in claims 18-20 of US patent 8476230 B2 and the method recited in instant claims 1, 6, 12, 20 and 21 is that the method recited in claims 18-20 of US patent 8476230 B2 does not explicitly teach the active method step of obtaining a purified conjugate of the insulinotropic peptide conjugate and the limitation "an immunoglobulin Fc region comprising a CH2 domain, a CH3 domain and immunoglobulin hinge region" recited in instant claim 1.
	However, in view of the teachings of Song et al as set forth in Section 17 above, it would have been obvious to one of ordinary skilled in the art to modify the method recited in claims 18-20 of US patent 8476230 B2 and develop a method of preparing CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate, comprising the step of binding immunoglobulin Fc region via PEG to lysine at position 27 (an internal lysine residue) of CA-exendin-4, and obtaining a purified CA-exendin-4(Lys27)-PEG-
The method developed above is a method comprising the same active method steps and the same active components as the method recited in instant claim 1.  Therefore, the method developed above is "a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound" recited in instant claim 1 (see MPEP § 2111.02).
Furthermore, with regards to the limitations “wherein the conjugate inhibits the mechanism in which the physiologically active protein or peptide acts as an antigen” and "wherein the decreasing immunogenicity comprises inhibiting antibody production reaction" recited in instant claim 1 and the limitations of instant claims 20 and 21, the conjugate prepared by the method developed above is identical to the CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate disclosed in Examples 3 and 5-9 in instant specification (see pages 23, 24 and 26-33 of instant specification).  And as evidenced by instant specification, the CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate inherently inhibits the mechanism in which the physiologically active peptide CA-exendin-4 acts as an antigen, decreases immunogenicity of CA-exendin-4 as compared to that of CA-exendin-4 to which a carrier is not bound, and inhibits T cell proliferation, secretion of interleukin-2 and antibody production reaction (see Tables 2-6 in instant specification).  And further as evidenced by instant specification, the immunogenicity of the physiologically active protein or peptide is decreased by binding a non-peptide linker prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-
Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims 1, 6, 12, 20 and 21, one would necessarily achieve the claimed invention of claims 18-20 of US patent 8476230 B2 in view of Song et al, and vice versa. 

Response to Applicant's Arguments
23.	Applicant argues that “Song does not teach or suggest, either explicitly or inherently, the particular conjugate as defined in instant claims 1 or 22. Moreover, Song is silent on the inhibition of antibody production by a conjugate or inhibition of other immunogenicity mechanism in the recipient.”
24.	Applicant’s arguments have been fully considered but have not been found persuasive.  
	Please note: Since claim 22 is not rejected in instant rejection, Applicant's arguments about claim 22 are moot.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  And, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.  In the instant case, Applicant fails to provide any evidence and/or data to prove the otherwise.  
Taken all these together, the rejection is deemed proper and is hereby maintained.  And, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.  

25.	(Revised due to Applicant’s amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 1, 6, 12, 20 and 21 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 14 and 15 of US patent 8895281 B2 

Response to Applicant's Arguments
26.	Applicant argues that “With regard to the instant claims, US Patent No. 8,895,281 does not provide additional teachings than Song. Similar to Song, US Patent No. 8,895,281 does not teach or suggest the particular conjugate as defined in instant claims 1 or 22. Moreover, both of US Patent No. 8,895,281 and Song are silent on the inhibition of antibody production by a conjugate or inhibition of other immunogenicity mechanism in the recipient.”
27.	Applicant’s arguments have been fully considered but have not been found persuasive.  
	Please note: Since claim 22 is not rejected in instant rejection, Applicant's arguments about claim 22 are moot.
In response to Applicant’s arguments about instant rejection, first, the Examiner would like to point out that the combined teachings of claims 1-12, 14 and 15 of US patent 8895281 B2 in view Song et al disclose a method comprising the same active method steps and the same active components as the method recited in instant claim 1.  prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the 
Taken all these together, the rejection is deemed proper and is hereby maintained.  And until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.  

28.	(Revised due to Applicant’s amendment to the claim)  For the same/similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 1, 6, 12, 20 and 21 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 54-56, 59-62, 64-71, 73 and 74 of co-pending Application No. 15/762661 in view of Song et al (US 2010/0105877 A1, cited and enclosed in the previous office actions).  In the instant case, in view of the combined teachings of claims 54-56, 59-62, 64-71, 73 and 74 of co-pending Application No. 15/762661, it would have been obvious to one of ordinary skilled in the art to develop a method of preparing a conjugate of physiologically active protein or peptide-PEG-immunoglobulin Fc region comprising binding the immunoglobulin Fc region via PEG to an internal lysine, histidine or cysteine of the physiologically active protein or peptide, and obtaining a purified conjugate of physiologically active protein or peptide-PEG-immunoglobulin Fc region, wherein the physiologically active protein or peptide is selected from the group consisting of exendin-4, GLP-1, insulin, and CA-exendine-4 (an 
Furthermore, in view of the teachings of Song et al as set forth in Section 17 above, it would have been obvious to one of ordinary skilled in the art to modify the method developed from the combined teachings of claims 54-56, 59-62, 64-71, 73 and 74 of co-pending Application No. 15/762661 and develop a method wherein the binding reaction between CA-exedine-4 and PEG is conducted at pH 7.5, wherein binding the immunoglobulin Fc region via PEG is to an internal lysine of CA-exedine-4, and wherein the immunoglobulin Fc region comprises a CH2 domain, a CH3 domain and immunoglobulin hinge region.  
The method developed above is a method comprising the same active method steps and the same active components as the method recited in instant claim 1.  Therefore, such method is "a method for decreasing immunogenicity of a physiologically active protein or peptide as compared to that of a physiologically active protein or peptide to which a carrier is not bound" recited in instant claim 1 (see MPEP § 2111.02).  
Furthermore, with regards to the limitations “wherein the conjugate inhibits the mechanism in which the physiologically active protein or peptide acts as an antigen” and "wherein the decreasing immunogenicity comprises inhibiting antibody production reaction" recited in instant claim 1 and the limitations of instant claims 20 and 21, the conjugate prepared by the method developed above is identical to the CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate disclosed in Examples 3 and 5-9 in instant specification (see pages 23, 24 and 26-33 of instant specification).  And as evidenced by instant specification, the CA-exendin-4(Lys27)-PEG-immunoglobulin Fc conjugate prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  And, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
29.	Applicant argues that “With regard to the instant claims, co-pending application no. 15/762,661 does not provide additional teachings than Song. Similar to Song, co-pending application no. 15/762,661 does not teach or suggest the particular conjugate obtained as defined in instant claims 1 or 22 or the inhibition of antibody production in 
30.	Applicant’s arguments have been fully considered but have not been found persuasive.  
Please note: Since claim 22 is not rejected in instant rejection, Applicant's arguments about claim 22 are moot.
In response to Applicant’s arguments about instant rejection, the Examiner understands that both claims 54-56, 59-62, 64-71, 73 and 74 of co-pending Application No. 15/762661 and Song et al are silent on the immunogenicity decrease of the claimed conjugate.  However, in the instant case, such property limitations have been addressed in Section 28 above.  And in the instant case, other than a statement, Applicant fails to provide any evidence and/or data to prove otherwise.  Furthermore, the Examiner would like to point out that this rejection is not the only remaining rejection.  Therefore, the rejection is deemed proper and is hereby maintained.  
In addition, until a proper terminal disclaimer is filed and approved by the Office, double patenting rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/LI N KOMATSU/Primary Examiner, Art Unit 1658